Case Lile-cr-QU45/-JGK Document 141 FiedUuffldi2él Page 1 ort

EPSTEIN & WEIL LLC
ATTORNEYS AT LAW (212) 732-4888

490 West End Avenue JUDITH H. WEIL
New York, NY 10024

 

July 12, 2021

Via ECF Tee (pend wll 1 lao

Hon. John G. Koeltl Bs
Daniel Patrick Moynihan United States Courthouse Y ave Be é Ue Ct) fees

e
500 Pearl Street GQ fi alpen b 9 tag Nec rtestef

New York, NY 10007-1312 :
Nhiterf in Wey orb

Re: United States v. Marites Menor 444-4 vin fp -
1:18-CR-457-JGK J

f

Los
Dear Judge Koeltl: o8 ¢ REG, VC CE op 9. 9D >

We write further to the Court’s order of July 9, 2021, docked, at number 140. We 3 Joy

Counsel for Marites Menor confirms our understanding that the Court would impose “a

 

sentence of time-served, to be followed by a sentence of three years supervised release with
the standard conditions of supervised release in this district and those recommended by the
probation department.

At our request, the Court issued a post sentencing order, by endorsement on June 29,
2021, later docketed at number 135, in which it agreed to vary the standard conditions of
supervised release to allow Ms. Menor to travel to New Jersey while under post-conviction
supervision.

We write now in an excess of caution, to ask that the Court include the modification
of standard travel conditions as part of the final judgement in accordance with the Court’s
June 29, 2021 order.

Thank you for your courtesy.

Respectfully,

 

 

—_, Vu “7 WCIp. LT USDS SDNY

   

foks Weil DOCUMENT
. . ELECTRONICALLY FILED
: Nicholas Ch lo, Esq.
cc icholas iolo, Esq DOC #:_

Aline Flodr, Esq.
Marites Menor

 

 

DATE FILED: 7/222.

 

 

 

 

 
